Exhibit 99.1 Brookfield Renewable Energy Partners L.P. Q3 2 TABLE OF CONTENTS Letter To Shareholders 1 Financial Review for the Three Months Ended September 30, 2013 9 Financial Review for the Nine Months Ended September 30, 2013 15 Analysis Of Consolidated Financial Statements and Other Information 21 Unaudited Interim Consolidated Financial Statements as at andfor the Three and Nine Months Ended September 30, 2013 40 OUR OPERATIONS We operate our facilities through three regional operating centers in the United States, Canada and Brazil which are designed to maintain and enhance the value of our assets, while cultivating positive relations with local stakeholders. We own and manage 193 hydroelectric generating stations, 11 wind facilities, and two natural gas-fired plants. Overall, the assets we own or manage have 5,900 MW of generating capacity and annual generation of 22,200 GWh based on long-term averages. The table below outlines our portfolio as at September 30, 2013: River Generating Generating Capacity LTA(1)(2) Storage Markets Systems Stations Units (MW) (GWh) (GWh) Operating Assets Hydroelectric generation(3) United States 28 Canada 18 32 72 Brazil 23 35 75 N/A 69 Wind energy United States - 8 - Canada - 3 - - 11 - Other - 2 6 - 69 Long-term average (“LTA”) is calculated on an annualized basis from the beginning of the year, regardless of the acquisition or commercial operation date. Brazilian hydroelectric assets benefit from a market framework which levelizes generation risk across producers. Long-term average is the expected average level of generation, as obtained from the results of a simulation based on historical inflow data performed over a period of typically 30 years. In Brazil, assured generation levels are used as a proxy for long-term average. The following table presents the annualized long-term average generation of our operating portfolio on a quarterly basis as at September 30, 2013: LTA (GWh)(1)(2) Q1 Q2 Q3 Q4 Total Operating Assets Hydroelectric generation(3) United States Canada Brazil Wind energy United States Canada Other Total Long-term average (“LTA”) is calculated on an annualized basis from the beginning of the year, regardless of the acquisition or commercial operation date. Brazilian hydroelectric assets benefit from a market framework which levelizes generation risk across producers. Long-term average is the expected average level of generation, as obtained from the results of a simulation based on historical inflow data performed over a period of typically 30 years. In Brazil, assured generation levels are used as a proxy for long-term average. Statement Regarding Forward-Looking Statements and Use of Non-IFRS Measures This Management's Discussion and Analysis containsforward-looking information within the meaning of Canadian and U.S. securities laws. We may make such statements in this Management's Discussion and Analysis, in other filings with Canadian regulators or the U.S. Securities and Exchange Commission or in other communications - see “Cautionary Statement Regarding Forward-Looking Statements” beginning on page 38. We make use of non-IFRS measures in this Management's Discussion and Analysis- see “Cautionary Statement Regarding Use Of Non-IFRS Measures” beginning on page 39. This Management's Discussion and Analysisand additional information, including our Annual Information Form filed with securities regulators in Canada and our Form 20-F filed with the U.S. Securities and Exchange Commission, are available on our website at www.brookfieldrenewable.com, on SEDAR’s website at www.sedar.com or on EDGAR’s website at www.sec.gov. LETTER TO SHAREHOLDERS As we near the end of 2013, we can begin to look back on the year and be pleased with the continued success of our operating and growth plans. This month also marks two years since Brookfield Renewable was launched as a global, listed pure-play renewable power company. In that time, we have been able to expand our platform, increase cash flows and raise our distributions - all while strengthening our financial position and delivering strong returns to shareholders. Renewable energy continues to grow around the world owing to its positive environmental attributes, supply diversification benefits, and increasing cost-competitiveness with traditional technologies. The global renewable power market is 1.5 times the size of the entire U.S. electricity market (the world’s largest) and is growing by about 100 GW or $200 billion of new supply each year. The launch of a number of dedicated private funds and publicly-traded renewable power investment vehicles in North America and Europe is an indication of the growing attractiveness of the industry and the opportunity it presents. Brookfield Renewable is extremely well positioned within this universe by virtue of its differentiating attributes: · A global mandate and scale of operations that traverses 12 power markets in 3 countries, with plans to expand into new markets; · Our track record that is among the longest and strongest of the publicly-traded pure-plays; · A unique hydroelectric focus, expertise and scale that confers a strong competitive advantage; · An operating platform that in addition to supporting our acquisition strategy, allows us to develop, build and operate high-value projects at premium returns; and · The financial strength, liquidity and proven ability to access capital in the pursuit of accretive growth opportunities. Brookfield Renewable Energy Partners L.P Q3 2013 Interim Report September 30, 2013 Page 1 In recent months, we have invested considerable time and resources in building our organic growth profile in a number of ways. The addition of merchant assets in the current environment has embedded the business with significant upside tied to rising power prices and economic recovery. We have also continued to develop our project pipeline which should support the deployment over the next five years of approximately $500 million of capital into high-value projects delivering premium returns. Our contracted assets continue to benefit from contractual inflation protection which results in margin preservation and a real return profile. And with more than 200 facilities and $17 billion in assets, the scale of our operating platform allows us to operate and integrate assets with high efficiency and at very low cost. Accordingly, we believe that the business remains very well positioned to deliver cash flow growth and distribution increases at the higher end of our 3% to 5% distribution growth target, by virtue of these organic initiatives alone. The addition of acquisition-based growth, including the penetration of new markets and the diversification into new technologies, gives us even more reason to be very excited about the future of this business. Our business has never been stronger and our growth prospects are better than have ever seen them. We remain focused on producing investment returns of 12 to 15 percent on average over the long term from a high-quality, scalable portfolio of renewable power assets. I look forward to reporting on our continued progress and thank you for your ongoing support. Sincerely, Richard Legault President and Chief Executive Officer Brookfield Renewable Energy Partners L.P Q3 2013 Interim Report September 30, 2013 Page 2 Management’s Discussion and Analysis For the three and nine months ended September 30, 2013 HIGHLIGHTS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2013 Financial results Funds from operations totaled $108 million for the three months ended September 30, 2013, which was $97 million higher year-over-year primarily due to the return to long-term average hydrology, improved wind conditions, and the contribution from assets acquired within the last year. Capital markets initiatives With the closing of a private fund sponsored by Brookfield Asset Management, institutional partners co-invested 49.9% in our recently acquired, 360 MW portfolio of hydroelectric generation facilities located in the Northeastern United States. We extended the maturity of all credit facilities to October 2017, and increased available liquidity by $270 million to $1.25 billion. Portfolio growth In November 2013, we announced an agreement to acquire a 70 MW hydroelectric portfolio in Maine consisting of nine facilities on three rivers. The portfolio is expected to generate approximately 375 GWh annually. The acquisition is being pursued with institutional partners and we will assume an approximate 40% interest in the portfolio. We also announced an agreement to acquire, with our institutional partners, the remaining 50% interest in the 30 MW Malacha Hydro facility in California. We will retain an approximate 25% interest in the facility. The transactions above are subject to regulatory approvals and other customary closing conditions and are expected to close before the end of 2013. Generation results Total generation was 5,154 GWh for the three months ended September 30, 2013 compared to the long-term average of 4,960 GWh, and to 2,971 GWh for the same period in the prior year. The hydroelectric portfolio continued to benefit from strong inflows, especially when compared to the prior year when significantly below average inflows were experienced given the dry conditions across much of the portfolio. Generation from existing hydroelectric assets was 3,688 GWh while contributions from acquisitions and assets reaching commercial operations within the last year resulted in 851 GWh of generation. Generation from the wind portfolio increased compared to the prior year due to contributions of 82 GWh from facilities acquired in California in the first quarter, and an increase of 58 GWh from existing wind facilities attributable to stronger wind conditions across the U.S. portfolio. Brookfield Renewable Energy Partners L.P Q3 2013 Interim Report September 30, 2013 Page 3 SUMMARY OF HISTORICAL CONSOLIDATED FINANCIAL AND OTHER INFORMATION Three months ended Sep 30 Nine months ended Sep 30 (US$ MILLIONS, UNLESS OTHERWISE STATED) Operational Information(1): Capacity (MW) Long-term average generation (GWh) Actual generation (GWh) Average revenue ($ per MWh) 76 77 77 83 Selected Financial Information: Revenues $ Adjusted EBITDA(2) Funds from operations(2) 11 Adjusted funds from operations(2) 94 (2 ) Net income (loss) 28 ) ) Distributions per share: Preferred equity(3) Limited partners' equity(4) Sep 30 Dec 31 (US$ MILLIONS, UNLESS OTHERWISE STATED) Balance sheet data: Property, plant and equipment, at fair value $ $ Equity-accounted investments Total assets Long-term debt and credit facilities Deferred income tax liabilities Total liabilities Preferred equity Participating non-controlling interests - in operating subsidiaries General partnership interest in a holding subsidiary held by Brookfield 59 63 Participating non-controlling interests - in a holding subsidiary - Redeemable/Exchangeable units held by Brookfield Limited partners' equity Total liabilities and equity Net asset value(2)(5) $ $ Net asset value per LP Unit(2)(6) $ $ Debt to total capitalization(2) 39
